Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  ZURICH AMERICAN INSURANCE COMPANY                           Civil Action No.
  and AMERICAN GUARANTEE AND LIABILITY
  INSURANCE COMPANY,

                          Plaintiffs,                         COMPLAINT

  v.

  FLORIDA SOL SYSTEMS, INC. and SOL
  SATELLITE COMMUNICATIONS, INC.,

                          Defendants.


         Plaintiffs Zurich American Insurance Company (“ZAIC”) and American Guarantee and

 Liability Insurance Company (“AGLIC”) (ZAIC and AGLIC are hereinafter collectively

 referenced as “Plaintiffs”), by way of Complaint against Defendants Florida SOL Systems, Inc.

 (“Florida SOL”) and SOL Satellite Communications, Inc. (“SOL Satellite”) (Florida SOL and SOL

 Satellite are hereinafter collectively referenced as the “Defendants”), state as follows:

                                            THE PARTIES

         1.      ZAIC is a New York corporation engaged in the insurance business with a statutory

 home office located at One Liberty Plaza, 165 Broadway, 32nd Floor, New York, New York 10006,

 and its principal place of business located at 1299 Zurich Way, Schaumburg, Illinois 60196. ZAIC

 is authorized to transact business and has transacted business in the State of Florida.

         2.      AGLIC is a New York corporation engaged in the insurance business with a statutory

 home office located at One Liberty Plaza, 165 Broadway, 32nd Floor, New York, New York 10006,

 and its principal place of business is located at 1299 Zurich Way, Schaumburg, Illinois 60196.

 AGLIC is authorized to transact business in the State of Florida.
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 8



        3.      Florida SOL is a corporation organized under the laws of the State of Florida with a

 principal place of business at 8095 West 21st Street, Hialeah, Florida 33016.

        4.      SOL Satellite is a corporation organized under the laws of the State of Florida with a

 principal place of business at 9442 Northwest 109th Street, Medley, Florida 33178.

                               JURISDICTIONAL ALLEGATIONS

        5.      The amount in controversy between the parties is in excess of $75,000.00.

        6.      Jurisdiction is based on diversity of citizenship under 28 U.S.C. § 1332.

                                    FACTUAL BACKGROUND

        7.      Plaintiffs repeat, restate and reallege the allegations of Paragraphs 1 through 6 of

 this Complaint as if fully set forth herein.

        8.      AGLIC issued a policy of business and auto insurance to Defendants under Policy

 No. BAP 0183408-00 for the effective dates of August 31, 2015 to August 31, 2016 (the “2015

 BAP Policy”). A true and copy of the 2015 BAP Policy is attached hereto as Exhibit A.

        9.      ZAIC issued a policy of general liability to Defendants under Policy No. GLO

 0183409-00 for the effective dates of August 31, 2015 to August 31, 2016 (the “2015 GLO

 Policy”). A true and copy of the 2015 GLO Policy is attached hereto as Exhibit B.

        10.     ZAIC issued a policy of workers compensation insurance to Defendants under

 Policy No. WC 0183410-00 for the effective dates of August 31, 2015 to August 31, 2016 (the

 “2015 WC Policy”). A true and copy of the 2015 WC Policy is attached hereto as Exhibit C.

        11.     ZAIC issued a policy of general liability insurance to Defendants under Policy No.

 GLO 0183409-01 for the effective dates of August 31, 2016 to August 31, 2017 (the “2016 GLO

 Policy”). A true and copy of the 2016 GLO Policy is attached hereto as Exhibit D.

        12.      ZAIC issued Defendants a policy of workers compensation insurance under Policy
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 8



 No. WC 0183410-01 for the effective dates of August 31, 2016 to August 31, 2017 (the “2016 WC

 Policy”). A true and copy of the 2016 WC Policy is attached hereto as Exhibit E.

         13.     The 2015 BAP Policy, 2015 GLO Policy, 2016 GLO Policy, 2015 WC Policy, and

 2016 WC Policy are hereinafter collectively referred to as the “Policies.”

         14.     The Policies are insurance contacts that provide insurance coverage to Defendants

 for certain liabilities as set forth in the Policies.

         15.     Plaintiffs fulfilled their contractual obligations and provided the coverage afforded

 by the Policies.

 The 2015 BAP Policy

         16.     Pursuant to the terms of the 2015 BAP Policy, initial premiums were based on

 information submitted by Defendants regarding their estimated exposure (i.e. payroll) for the

 effective dates of coverage.

         17.     Since initial premiums are based on estimated information, the 2015 BAP Policy is

 subject to a post-expiration audit based on actual exposure during the effective dates of coverage.

 The audit can result in additional or return premiums.

         18.     The audit of the 2015 BAP Policy produced return premiums in the amount of

 $5,795.00.

 The 2015 GLO Policy

         19.     Pursuant to the terms of the 2015 GLO Policy, initial premiums were based on

 information submitted by Defendants regarding its estimated exposure (i.e. payroll) for the

 effective dates of coverage.

         20.     Since initial premiums are based on estimated information, the 2015 GLO Policy

 is subject to a post-expiration audit based on actual exposure during the effective dates of coverage.
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 8



 The audit can result in additional or return premiums.

        21.     The audit of the 2015 GLO Policy produced additional premiums in the amount of

 $51,616.00.

        22.     Defendants remain indebted to ZAIC in the amount of $51,616.00 for the audit of

 the 2015 GLO Policy.

 The 2015 WC Policy

        23.     Pursuant to the terms of the 2015 WC Policy, initial premiums were based on

 information submitted by Defendants regarding their estimated exposure (i.e. payroll) for the

 effective dates of coverage.

        24.     Since initial premiums are based on estimated information, the 2015 WC Policy is

 subject to a post-expiration audit based on actual exposure during the effective dates of coverage.

 The audit can result in additional or return premiums.

        25.     The audit of the 2015 WC Policy produced additional premiums in the amount of

 $11,037.00.

        26.     Defendants remain indebted to ZAIC in the amount of $11,037.00 for the audit of

 the 2015 WC Policy.

 The 2016 GLO Policy

        27.     Pursuant to the terms of the 2016 GLO Policy, initial premiums were based on

 information submitted by Defendants regarding their estimated exposure (i.e. payroll) for the

 effective dates of coverage.

        28.     Since initial premiums are based on estimated information, the 2016 GLO Policy

 is subject to a post-expiration audit based on actual exposure during the effective dates of coverage.

 The audit can result in additional or return premiums.
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 8



        29.     The audit of the 2016 GLO Policy produced additional premiums in the amount of

 $35,968.00.

        30.     Defendants remain indebted to ZAIC in the amount of $35,968.00 for the audit of

 the 2016 GLO Policy.

 The 2016 WC Policy

        31.     Pursuant to the terms of the 2016 WC Policy, initial premiums were based on

 information submitted by Defendants regarding their estimated exposure (i.e. payroll) for the

 effective dates of coverage.

        32.     Since initial premiums are based on estimated information, the 2016 WC Policy is

 subject to a post-expiration audit based on actual exposure during the effective dates of coverage.

 The audit can result in additional or return premiums.

        33.     The audit of the 2016 WC Policy produced additional premiums in the amount of

 $6,919.00.

        34.     Defendants remain indebted to Plaintiffs in the amount of $6,919.00 for the audit

 of the 2015 WC Policy.

 The Policies

        35.     Defendants remain indebted to Plaintiffs, in the amount of $99,745.00 ($11,037.00

 + $51,616.00 + 35,968.00 + $6,919.00 - $5,795.00) due to their failure and refusal to remit

 payment of the audit premiums due on the Policies.

        36.     Prior credits totaling $1,000.00 have reduced the total unpaid balance to $98,745.00

 ($99,745.00 - $1,000.00).

        37.     Plaintiffs issued invoices and/or demands for payment for the unpaid premiums to

 Defendants in a timely fashion.
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 6 of 8



         38.     Defendants have failed and refused to remit payment of the audit premiums that

 Defendants owe to Plaintiffs pursuant to the terms of the Policies.

         39.     Plaintiffs have repeatedly demanded payment of the $98,745.00 balance owed by

 Defendants and attempted to collect same without success.

         40.     Defendants have failed, refused, and continue to refuse to pay the balance due and

 owing to Plaintiffs, thereby resulting in damages to Plaintiffs in the amount of $98,745.00.

                                            COUNT ONE
                                         (Breach of Contract)

         41.     Plaintiffs repeat, restate, and reallege the allegations of Paragraphs 1 through 40 of

 this Complaint as if fully set forth herein.

         42.     The Policies are written contracts.

         43.     Defendants agreed to remit payment of premiums in consideration of Plaintiffs’

 provision of insurance coverage to Defendants.

         44.     Defendants failed and refused to remit payment of the premiums in the amount of

 $98,745.00 owed to Plaintiffs pursuant to the terms of the Policies.

         45.     Plaintiffs, on numerous occasions prior to the filing of the litigation, demanded

 payment of the $98,745.00 owed by Defendants to Plaintiffs and attempted to collect same without

 success.

         46.     Defendants, through their failure and refusal to remit payment, have breached the

 contracts, i.e. the Policies.

         47.     As a result of Defendants’ breach of the insurance contracts, Plaintiffs have suffered

 damages in the amount of $98,745.00, plus interest, attorney fees and costs.

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, in

 the amount of $98,745.00 for compensatory damages, together with attorney fees, cost of suit,
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 7 of 8



 interest and such further relief as this Court deems just and proper.

                                            COUNT TWO
                                           (Account Stated)

         48.     Plaintiffs repeat, restate, and reallege the allegations of Paragraphs 1 through 6 as

 if fully set forth herein.

         49.     Plaintiffs presented evidence of balances due and owing to Defendants. A true and

 correct copy of the Statement of Account is attached hereto as Exhibit F.

         50.     Defendants did not dispute the evidence of the balance due and owing.

         51.     Defendants have failed to provide any information or documents identifying an

 error in evidence.

         52.     Defendants, being indebted to Plaintiffs in the sum of $98,745.00 upon evidence of

 the balance being due and owing, promised to pay Plaintiffs said sum upon demand.

         53.     Plaintiffs have demanded that Defendants remit payment for the amount owed to

 Plaintiffs on numerous occasions prior to the filing of this litigation. Defendants, however, have

 failed and refused to remit payment.

         54.     Defendant’s failure and refusal to pay the $98,745.00 balance which it owes to

 Plaintiffs has resulted in damages to Plaintiffs in the amount of $98,745.00.

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, in

 the amount of $98,745.00 for compensatory damages, together with attorney fees, cost of suit,

 interest and such further relief as this Court deems just and proper.

                                          COUNT THREE
                                        (Unjust Enrichment)

         55.     Plaintiffs repeat, restate, and reallege the allegations of Paragraphs 1 through 6 of

 this Complaint as if fully set forth herein.
Case 1:19-cv-22592-JEM Document 1 Entered on FLSD Docket 06/21/2019 Page 8 of 8



        56.     Plaintiffs have provided insurance coverage to Defendants for which Defendants

 have refused to pay.

        57.     Defendants acknowledged and accepted the insurance coverage and related

 services provided by Plaintiffs.

        58.     Defendants have been unjustly enriched by the insurance coverage and related

 services, to Plaintiffs detriment.

        59.     It would be unconscionable for Defendants to retain the benefits of the insurance

 coverage and related services without payment to Plaintiffs.

        60.     Plaintiffs have repeatedly demanded that Defendants remit payment for the

 insurance coverage and related services provided by Plaintiffs.

        61.     Defendants’ failure and refusal to pay the $98,745.00 owed to Plaintiffs has resulted

 in damages to Plaintiffs in the amount of $98,745.00.

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, in

 the amount of $98,745.00 for compensatory damages, together with attorney fees, cost of suit,

 interest and such further relief as this Court deems just and proper

 Dated: June 21, 2019
                                                       Respectfully submitted,

                                                       BRESSLER, AMERY & ROSS, P.C.
                                                       200 East Las Olas Blvd, Suite 1500
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 499-7979
                                                       Facsimile: (954) 499-7969
                                                       Email: jschwartz@bressler.com
                                                              joliva@bressler.com
                                                       Counsel for Plaintiffs

                                                       /s/ Jonathan C. Schwartz
                                                       Jonathan C. Schwartz, Esq.
                                                       Florida Bar No. 51540
